Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/08/2021 has been entered.
Claim Status
3.	Claims 21-40 are pending in the present application. 
4.	Claims 21, 31, and 36 are currently amended.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

6.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21, 31, and 36 have been amended.  Claim 21 recites the limitation altering a size of the bounding box based on the location of the location data point.  This limitation is simply not disclosed in the Applicants’ Specification.  Each mention of the expansion of the bounding box in the Specification discloses that such an expansion occurs along some axis for a predetermined distance.  But there is no indication that the predetermined distance is related to or based upon the location of the location data point.  Therefore, for purposes of examination, Examiner shall interpret the limitation altering a size of the bounding box based on the location of the location data point in Claim 21 to correspond to any expansion of the bounding box size.  Similar limitations in claims 31 and 36 will be interpreted in the same manner.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 21-25 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over John A. Hauck (U.S. Patent Application Publication No. 2005/0203394 A1) in view of Thapliyal et al. (U.S. Patent Application Publication No. 2017/0056057 A1), in view of Wicke et al. (“Conversion of Point-Sampled Models to Textured Meshes”), in view of Gupta et al. (U.S. Patent Application Publication No. 2004/0044441 A1), and further in view of Suzman et al. (U.S. Patent Application Publication No. 2015/0050997 A1).
9.	Regarding Claim 21 (Currently Amended), Hauck discloses A computer-implemented method (paragraph [0009] reciting “An object of the present invention is to provide a convenient, easy-to-use system and method for ultrasonically imaging a desired portion of a beating heart.”; 
	paragraph [0030] reciting “In a preferred embodiment the navigation circuitry 80 is linked for data transfer (as depicted by arrow 82) to a computer system 90 having a user interface to allow control of the navigation circuitry. …”) for generating a model of an interior surface of a heart, (paragraph [0010] reciting “Another object of the present of an interior surface of a beating heart via ultrasound.”;	paragraph [0011] reciting “Yet another object of the present invention is to build a model of a heart chamber through sequential ultrasound imaging with collection and calculation of position and orientation data.”) the method comprising: 	While Hauck does not explicitly disclose, Thapliyal discloses acquiring a first set of location data points (paragraph [0074] reciting “FIG. 10 is an example flow chart 1000 of methods of the present disclosure. In step 1010, a first region of a chamber of body tissue is sensed, using a catheter. … The set of echo-anatomical data includes distances between the ultrasound transducer and the surface at the plurality of points. In some embodiments, the sensing of the first region and the sensing of the second region are performed without requiring direct physical contact to be established with the first surface or the second surface. The ultrasound transducer may continuously move during the sensing of the first region and the sensing of the second region, in some embodiments. …”;
	paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.) from a catheter equipped with a sensor; (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)	generating a first surface model from the first set of location data points, the first surface model representative of a first region of a structure of interest; (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.) 	acquiring a second set of location data points (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position from the catheter equipped with the sensor; (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)	generating a second surface model from the second set of location data points, the second surface model representative of a second region of a structure of interest (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.) 	generating a composite surface model of the interior surface of the heart comprised of the first surface model and the second surface model joined together, (paragraph [0015] reciting “… A three-dimensional surface map is generated 
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck with Thapliyal so that a clear 3D map of the interior of the heart surface can be generated for viewing.  Hauck discloses building a 3D model of the heart chamber through sequential ultrasound by a catheter.
	While the combination of Hauck and Thapliyal does not explicitly disclose, Wicke discloses wherein the composite surface includes a multi-faceted surface; (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 2, section 3.1. Triangulation, reciting “We use the Cocone and Tight Cocone algorithms [ACDL02, DG03] for triangulation. Tight Cocone always generates a watertight triangulation, while the Cocone algorithm can be used to triangulate non-manifold surfaces. The triangulations produced by these algorithms are generally of good quality. In the presence of noise, a less susceptible triangulation method, for 
	decimating a number of facets of the multi-faceted surface. (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 3, section 3.2. Simplification, reciting “We aim to separate textures and geometry, hence the mesh is simplified in a second step. This ensures that the mesh resolution adequately represents the object geometry, and is not influenced by the object texture. We use Garland and Heckbert’s method [GH97] to simplify the mesh. We only allow pair contractions along edges of the mesh. This eliminates the possibility of connecting previously unconnected parts of the mesh, which would cause problems in the texture generation procedure.  Without changing the texture generation algorithm, the triangulation and simplification steps can be replaced with a different surface reconstruction method that is insensitive to texture information present in the set of samples, for instance using an implicit function as intermediate representation [HDD􀀀92].”;
	page 5, paragraph 2 reciting “Another class of artifacts is introduced by surface patches with depth complexity greater than one. Figure 4 (b) shows an example. If a small part of the geometry is entirely discarded by the simplification, the rendering will result in discontinuities along the contours.”  The simplification discards portions of the triangulated 3D model, therefore some facets of the multi-faceted model are discarded.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck and Thapliyal with Wicke so that the triangulated 
	While not explicitly disclosed by the combination of Hauck, Thapliyal, and Wicke, Gupta discloses defining a bounding box using a location data point included in the at least one of the first and second sets of location data points; (paragraph [0032] reciting “… The cuboid is defined as a bounding box in 3D with one axis perpendicular to the floor surface and its orientation adapted to minimize its volume but to fit all points of an object inside the cuboid. In other words, a cuboid is in the shape of a closed box comprised of three pairs of rectangular faces placed opposite each other and joined at right angles to each other. …”  The bounding box is made to fit all the points of the object so the points of the 3D object is used to define the bounding box.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, and Wicke with Gupta so that the 3D model of the heart can be shown in bounding boxed form.  This allows the user to see a more definitive and simplified version of the heart chamber area thus allowing for more intuitive understanding of the 3D model.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, and Gupta, Suzman discloses altering a size of the bounding box based on the location of the location data point; (paragraph [0042] reciting “… the user can resize the bounding box to surround the sunflower and to define the 3-D volume space that the user envisions the sunflower as having. By creating the bounding box, the user gives the 2D drawing a 3D volume, and informs the computing device how to account for the 
	Thus the size of the bounding box can be resized.  As explained above, the box can be resized to be bigger but does not need to be done based on the location of the location data point.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, and Gupta with Suzman so that the bounding box in Gupta can be resized based on any changes to the 3D object model.  This is a beneficial modification as it allows for the 3D object to change over time based on additional data points and the bounding box can be expanded corresponding to changes in the 3D object’s size.
10.	Regarding Claim 22 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the first set of location data points comprises a first plurality of sensed location data points and the second set of location data points comprises a second plurality of sensed location data points. (paragraph [0069] reciting “… Each point in the PC is defined by a 3D vector representing the location and pointing direction of the ultrasound beam. Adjacent points in the PC are combined to form a 3D image, resulting in a 3D surface reconstruction where surfaces can represent the endocardium, epicardium, including other structures, and other tissue characteristics. The methods of the present disclosure uniquely generate the PC from A-mode data, and apply unique filtering of the PC data prior to 3D surface reconstruction. The presentation of the PC and subsequent 3D surface are also 
	paragraph [0070] reciting “In some embodiments, three-dimensional image maps can be created that account for motion of the heart and/or catheter as illustrated in the family of motion maps of FIGS. 8A-8D. The ultrasound transducer gathers data, such as a first set of echo-anatomical data and a second set of echo-anatomical data for first and second regions in a cardiac chamber, over a plurality of cardiac and respiratory cycles. …”)
11.	Regarding Claim 23 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the method includes enclosing a first volume with the first surface model and enclosing a second volume with the second surface model. (paragraph [0069] reciting “… Use of A-mode sensing with precise control of the ultrasound beam from the catheter tip in the present disclosure is a non-linear, piece-wise or sequential approach to creating a 3D map of the target volume. …”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
12.	Regarding Claim 24 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 23, wherein the method includes enclosing the first volume and the second volume with the composite surface model. (paragraph [0068] reciting “… Use of A-mode sensing with precise control of the 3D map of the target volume. …”;
	paragraph [0070] reciting “… The combined map is formed by averaging the first set of echo-anatomical data and the second set of echo-anatomical data over the plurality of cardiac and respiratory cycles. In some embodiments, the combined surface map is a family of combined maps, where each map in the family of combined surface maps represents a point in time in the plurality of cardiac and respiratory cycles. …”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
13.	Regarding Claim 25 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the composite surface model is a three-dimensional surface model. (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050.”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features.”)
14.	Regarding Claim 30 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the first surface model and the second surface model intersect one another. (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. Step 1055 involves analyzing the echo-anatomical data from The identifiable anatomical feature may be, for example, a pulmonary vein, a left atrial appendage, or a carina near pulmonary veins. The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  	The entire interior region of the heart is scanned by the catheter and regions that are connected or intersect each other are also collectively combined together in the end.)
15.	Regarding Claim 31 (Currently amended), Hauck discloses for generating a model, (paragraph [0010] reciting “Another object of the present invention is to provide a system for identifying, on a context map, the location of an image obtained of an interior surface of a beating heart via ultrasound.”;	paragraph [0011] reciting “Yet another object of the present invention is to build a model of a heart chamber through sequential ultrasound imaging with collection and calculation of position and orientation data.”) 
	While Hauck does not explicitly disclose, Thapliyal discloses A non-transitory computer readable medium comprising instructions the instructions executable by a processor to: (paragraph [0072] reciting “… The calculations are performed by a console of the treatment system, where the console includes computer software along with memory and processor hardware components to perform the calculations.  …”)	acquire a first set of location data points from a catheter equipped with a sensor, (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)the first set of location data points comprising a first plurality of sensed location data points corresponding to a first region of a multi-dimensional anatomic structure of interest; (paragraph [0074] reciting “FIG. 10 is an example flow chart 1000 of methods of the present disclosure. In step 1010, a first region of a chamber of body tissue is sensed, using a catheter. … The set of echo-anatomical data includes distances between the ultrasound transducer and the surface at the plurality of points. In some embodiments, the sensing of the first region and the sensing of the second region are performed without requiring direct physical contact to be established with the first surface or the second surface. The ultrasound transducer may continuously move during the sensing of the first region and the sensing of the second region, in some embodiments. …”;
	paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data 
	generate a first surface model from the first set of location data points, the first surface model representative of the first region of the multi-dimensional anatomic structure of interest; (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.)	Reference No.: 0G-049505US/065513-001222acquire a second set of location data points from the catheter equipped with the sensor, (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.) the second set of location data points comprising a second plurality of sensed location data points corresponding to a second region of the multi-dimensional anatomic structure of interest; (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.)	generate a second surface model from the second set of location data points, the second surface model representative of the second region of the multi-dimensional anatomic structure of interest (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.) 	generate a composite surface model comprised of the first surface model and the second surface model joined together. (paragraph [0015] reciting “… A 
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
	While the combination of Hauck and Thapliyal does not explicitly disclose, Wicke discloses wherein the composite surface includes a multi-faceted surface; (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 2, section 3.1. Triangulation, reciting “We use the Cocone and Tight Cocone algorithms [ACDL02, DG03] for triangulation. Tight Cocone always generates a watertight triangulation, while the Cocone algorithm can be used to triangulate non-manifold surfaces. The triangulations produced by these algorithms are generally of good guality. In the presence of noise, a less susceptible triangulation method, for example Robust Cocone [DG04], can be used.”  The point cloud of Hauck can be triangulated into multi-faceted 3D model.)
	decimating a number of facets of the multi-faceted surface. (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 3, section 3.2. Simplification, reciting “We aim to separate textures and geometry, hence the mesh is simplified in a second step. This ensures that the mesh resolution adequately represents the object geometry, and is not influenced by the object texture. We use Garland and Heckbert’s method [GH97] to simplify the mesh. We simplification steps can be replaced with a different surface reconstruction method that is insensitive to texture information present in the set of samples, for instance using an implicit function as intermediate representation [HDD􀀀92].”;
	page 5, paragraph 2 reciting “Another class of artifacts is introduced by surface patches with depth complexity greater than one. Figure 4 (b) shows an example. If a small part of the geometry is entirely discarded by the simplification, the rendering will result in discontinuities along the contours.”  The simplification discards portions of the triangulated 3D model, therefore some facets of the multi-faceted model are discarded.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck and Thapliyal with Wicke so that the triangulated 3D model is decimated so less memory is devoted to storing a 3D model without sacrificing its shape and details.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, and Wicke, Gupta discloses defining a bounding box using a location data point included in the at least one of the first and second sets of location data points; (paragraph [0032] reciting “… The cuboid is defined as a bounding box in 3D with one axis perpendicular to the floor surface and its orientation adapted to minimize its volume but to fit all points of an object inside the cuboid. In other words, a cuboid is in the shape of a closed box comprised of three pairs of rectangular faces placed opposite each other 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, and Wicke with Gupta so that the 3D model of the heart can be shown in bounding boxed form.  This allows the user to see a more definitive and simplified version of the heart chamber area thus allowing for more intuitive understanding of the 3D model.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, and Gupta, Suzman discloses altering a size of the bounding box based on the location of the location data point; (paragraph [0042] reciting “… the user can resize the bounding box to surround the sunflower and to define the 3-D volume space that the user envisions the sunflower as having. By creating the bounding box, the user gives the 2D drawing a 3D volume, and informs the computing device how to account for the item in the orthographic view for purposes of collision detection and depth sorting/surface hiding. …”
	Thus the size of the bounding box can be resized.  As explained above, the box can be resized to be bigger but does not need to be done based on the location of the location data point.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, and Gupta with Suzman so that the bounding box in Gupta can be resized based on any changes to the 3D object model.  This is a beneficial modification as it allows for the 3D object to change over 
16.	Regarding Claim 32 (Previously Presented), Hauck further discloses The non-transitory computer readable medium of claim 31, wherein the multi-dimensional anatomic structure of interest is a heart. (paragraph [0010] reciting “Another object of the present invention is to provide a system for identifying, on a context map, the location of an image obtained of an interior surface of a beating heart via ultrasound.”)
17.	Regarding Claim 33 (Currently amended), Thapliyal further discloses The non-transitory computer readable medium of claim 31, further comprising instructions executable to acquire a third set of location data points comprising a third plurality of sensed location data points corresponding to a third region of the multi- dimensional anatomic structure of interest, (paragraph [0051] reciting “... Although two regions are discussed in this example and elsewhere in this disclosure for forming a combined surface map, any number of "N" regions may be utilized, where N …”) wherein the first set of location data points, the second set of location data points, and the third set of location data points are each collected at different times. (paragraph [0053] reciting “The sensed data is then used by the console P to generate a 3-dimensional surface map of the sensed portion of the atrial tissue. Thus the present system is useful for echo-anatomical mapping of the target tissue surface, such as a portion of, or the entire surface of the left or right atrium of the heart. The surface map may include the entire target treatment surface, or it may include only a section of the treatment surface. Because the catheter may require repositioning several times during mapping of the entire surface, it may be easier to map a section of 
18.	Claims 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Gupta, in view of Suzman, and further in view of Michael J. Lee (U.S. Patent No. 7,317,456 B1)
19.	Regarding Claim 26 (Previously Presented), Lee further discloses The computer-implemented method of claim 21, further comprising generating a first bounding box for the first surface model and a second bounding box for the second surface model. (see FIG. 1; col. 3, lines 35-47 reciting “The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  
20.	Regarding Claim 35 (Previously Presented), Lee further discloses The non-transitory computer readable medium of claim 31, further comprising instructions executable to construct a voxel grid for the first set of location data points and the second set of location data points. (see FIG. 1; col. 3, lines 35-47 reciting “The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  	Each of the first and second 3D maps with point cloud can be surrounded by and permeated with a bounding box as disclosed in Lee.)
21.	Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Gupta, in view of Suzman, in view of Lee, in view of Garg et al. (U.S. Patent Application Publication No. 2012/0001909 A1), and further in view of Eric J. Voth (U.S. Patent Application Publication No. 2009/0167755 A1).22.	Regarding Claim 27 (Previously presented), Lee further discloses The computer-implemented method of claim 26, further comprising: generating a first voxel grid that corresponds to the first bounding box and a second voxel grid that corresponds to the second bounding box; (col. 3, lines 19-47 reciting “FIGS. 1A and B illustrate the transformation of an irregular, unorganized cloud of data points 100 into a regular, organized volumetric data or "voxel" set 120. Point cloud 100 is a point set with a high magnitude of data points which may be represented in a 3D floating point, cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set 120 is a three-dimensional array of voxels represented in an alternate 3D integer, cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. A voxel set may be a cube with equal x', y', and z' dimensions or it may be a box with unequal x', y', and z' dimensions. In accordance with the present invention, each point P(x, y, z) in the point cloud 100 and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set 120. Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  and determine which voxels in the first voxel grid and the second voxel grid are to be used in generating the first surface model and the second surface model; (paragraph [0027] reciting “In one example, the volumetric representation 203 of the object 200 may be generated from the surface representation 201 using a filling algorithm, such as "voxelization." Voxelization includes placing a three-dimensional (3-D) surface model of an object within a 3-D grid of cells, where each cell of the grid represents a voxel. The resulting grid contains 1) voxels that are completely inside the object, 2) voxels that are completely outside of the object, and 3) voxels that intersect the surface of the object. To illustrate the voxelization concept, FIG. 3 shows object 301 placed within grid 303 containing multiple cells 305. It should be appreciated that while object 301 is shown as a two-dimensional (2-D) object in FIG. 3, object 301 may be a 3-D object extending both into and out of the page.”)	It would have been obvious to a person of ordinary skills in the art at the time of the invention of the present application to modify the teachings of Hauck, Thapliyal, Wicke, and Lee with Garg so that the point cloud generated by inserting the catheter into the heart as disclosed by Hauck and modified by Thapliyal can be further use the teachings of Garg to generate the 3D surfaces from the point clouds of each of the maps that are created by Thapliyal and placed into a voxel grid as disclosed in Lee.
	While not explicitly disclosed by Hauck, Thapliyal, Lee, and Garg, Voth discloses and generating the composite surface model using an alpha-hull approximation. (paragraph [0035] reciting “In a first substep 42, the algorithm identifies at least a point alpha shape 34 that are shared by the convex hull, the algorithm identifies one or more edges 38 of alpha shape 34, and/or, most commonly, one or more facets 36 of alpha shape 34 that are shared by the convex hull.”;
	paragraph [0036] reciting “In one exemplary embodiment, this identification step is accomplished by computing the convex hull of point cloud 30, and then comparing the convex hull with alpha shape 34. In such an embodiment, the convex hull of point cloud 30 is computed using one of any number of known convex hull algorithms. The computed surface model generated by the convex hull algorithm, which is illustrated in FIG. 5 and is identified therein as reference numeral 43, represents the connections between the most exterior points 28 in point cloud 30, and therefore, a model comprising the outermost surfaces of the desired structure is generated. …”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Hauck, Thapliyal, Wicke, Lee and Garg with Voth so that a convex hull algorithm can be applied to the alpha shape to generate a 3D model.  This method ensures that an accurate 3D model of the point clouds placed within the voxel grid as disclosed by Hauck, Thapliyal, Wicke, Lee and Garg is properly converted into a 3D model of other composite 3D volumes.23.	Regarding Claim 28 (Previously presented), Lee further discloses The computer-implemented method of claim 27, further comprising performing a smoothing operation on the composite surface model. (col. 3, lines 48-65 reciting the attributes, e.g., intensity or color, density, etc. of the plurality of points are combined. More specifically, after the transformation process is completed (as described in more detail below), a resultant voxel mapped to an x', y', z'coordinate will be associated with a single, less complex, set of attributes. A sample of such a voxel is graphically represented in FIG. 1B as a voxel 125 containing a single point as opposed to multiple points. Those skilled in the art will appreciate that once transformation is complete, some locations in the voxel set 120 will not contain a voxel 125 because no data points in the point cloud 100 were mapped to that location. In addition, those skilled in the art will recognize that once transformation is complete, some voxels 125 may only correspond to one data point in the point cloud 100.”  	Combining the attributes of the points into a single attribute corresponds to smoothing as the attributes of the points becomes less complex or smoothed out. 	It would have been obvious to a person of ordinary skills in the art at the time of the invention to modify Hauck and Thapliyal so that its point cloud is used to generate a voxel set as shown in Lee because such a voxel set gives a reduced complexity.)
24.	Regarding Claim 29 (Previously presented), Lee further discloses The computer-implemented method of claim 28, wherein the first bounding box contains each of the first set of location data points and the second bounding box includes each of the second set of location data points. (col. 3, lines 19-47 reciting “FIGS. 1A and B illustrate the transformation of an irregular, unorganized cloud of data points 100 into a regular, organized volumetric data or "voxel" set 120. Point cloud 100 is a point set with a high magnitude of data points which may be represented in a 3D floating point, cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set 120 is a three-dimensional array of voxels represented in an alternate 3D integer, cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. A voxel set may be a cube with equal x', y', and z' dimensions or it may be a box with unequal x', y', and z' dimensions. In accordance with the present invention, each point P(x, y, z) in the point cloud 100 and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set 120. Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  Voxel set is also full of large and smaller boxes.)
25.	Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Gupta, in view of Suzman, in DiAngelo et al. (U.S. Patent Application Publication No. 2009/0325125 A1).
26.	Regarding Claim 34 (Previously presented), Thapliyal further discloses The non-transitory computer readable medium of claim 33, further comprising instructions executable to: generate a third surface model from the third set of location data points, the third surface model representative of the third region of the multi-dimensional anatomic structure of interest; and generate the composite surface model comprised of the first surface model, the second surface model, and the third surface model joined together, (paragraph [0051] reciting “... Although two regions are discussed in this example and elsewhere in this disclosure for forming a combined surface map, any number of "N" regions may be utilized, where N …”  	N regions implies there can be a third region that is combined with the first and/or second region as well.)	while the combination of wherein the composite surface model is generated via a Boolean Union approximation of the individual surface models. (paragraph [0172] reciting “In the next step of the process, step 206, computer 186 further modifies the surface model 205 of the framework by combining the remaining portion of the point cloud dataset (i.e. with the alignment pins removed) with a surface model of flat surfaces or pads 207 defining an exposed surface of each fitting 152. These parameterized flat surfaces or pads are stored in a digital electronic memory of the computer 186. This process is preferably done by Boolean union.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Hauck, Thapliyal, Wicke, Gupta, .
27.	Claims 36, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Lee, in view of Raskar et al. (U.S. Patent Application Publication No. 2003/0222868 A1), in view of Reeves et al. (U.S. Patent Application Publication No. 2004/0252870 A1), in view of Gupta, and further in view of Suzman.
28.	Regarding Claim 36 (Currently Amended), Hauck discloses A system (paragraph [0009] reciting “An object of the present invention is to provide a convenient, easy-to-use system and method for ultrasonically imaging a desired portion of a beating heart.”; 
	paragraph [0030] reciting “In a preferred embodiment the navigation circuitry 80 is linked for data transfer (as depicted by arrow 82) to a computer system 90 having a user interface to allow control of the navigation circuitry. …”) for generating a model of an interior surface of a heart, (paragraph [0010] reciting “Another object of the present invention is to provide a system for identifying, on a context map, the location of an image obtained of an interior surface of a beating heart via ultrasound.”;	paragraph [0011] reciting “Yet another object of the present invention is to build a model of a heart chamber through sequential ultrasound imaging with collection and calculation of position and orientation data.”) the system comprising a processor and a memory storing instructions executable by the processor to: (paragraph [0072] reciting “… The calculations are performed by a console of the treatment system, where the console includes computer software along with memory and processor hardware components to perform the calculations. …”) 	acquire a first set of location data points (paragraph [0074] reciting “FIG. 10 is an example flow chart 1000 of methods of the present disclosure. In step 1010, a first region of a chamber of body tissue is sensed, using a catheter. … The set of echo-anatomical data includes distances between the ultrasound transducer and the surface at the plurality of points. In some embodiments, the sensing of the first region and the sensing of the second region are performed without requiring direct physical contact to be established with the first surface or the second surface. The ultrasound transducer may continuously move during the sensing of the first region and the sensing of the second region, in some embodiments. …”;
	paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.) from a catheter equipped with a sensor; (paragraph [0015] reciting “A method of mapping tissue includes sensing a a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)	generate a first surface model from the first set of location data points, the first surface model representative of a first region of a structure of interest and enclosing a first volume; (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.)	acquire a second set of location data points (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.) from the catheter equipped with the sensor; (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)	generate a second surface model from the second set of location data points, the second surface model representative of a second region of a structure of interest and enclosing a second volume, wherein the first region of the structure of interest and the second region of the structure of interest overlap (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”;
	paragraph [0063] reciting “… If sufficient overlap exists, a first point cloud (`PC`) will be registered to the PC, spatial transformation, to find the best fit location. Points identified by feature identification may have more influence on establishing the When the console is unable to identify sufficient overlap with a common anatomical feature, the user will be notified. The user must either acquire additional data, which may require repositioning the catheter, or manually identify common features.”)
	generate a composite surface model of the interior surface of the heart comprised of the first surface model and the second surface model joined together. (paragraph [0015] reciting “… A three-dimensional surface map is generated using the set of echo-anatomical data from each region. The surface maps of the regions are combined to form a combined surface map.”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
	While the combination of Hauck and Thapliyal does not explicitly disclose, Wicke discloses wherein the composite surface includes a multi-faceted surface; (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 2, section 3.1. Triangulation, reciting “We use the Cocone and Tight Cocone algorithms [ACDL02, DG03] for triangulation. Tight Cocone always generates a 
	decimating a number of facets of the multi-faceted surface (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 3, section 3.2. Simplification, reciting “We aim to separate textures and geometry, hence the mesh is simplified in a second step. This ensures that the mesh resolution adequately represents the object geometry, and is not influenced by the object texture. We use Garland and Heckbert’s method [GH97] to simplify the mesh. We only allow pair contractions along edges of the mesh. This eliminates the possibility of connecting previously unconnected parts of the mesh, which would cause problems in the texture generation procedure.  Without changing the texture generation algorithm, the triangulation and simplification steps can be replaced with a different surface reconstruction method that is insensitive to texture information present in the set of samples, for instance using an implicit function as intermediate representation [HDD􀀀92].”;
	page 5, paragraph 2 reciting “Another class of artifacts is introduced by surface patches with depth complexity greater than one. Figure 4 (b) shows an example. If a small part of the geometry is entirely discarded by the simplification, the rendering will 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck and Thapliyal with Wicke so that the triangulated 3D model is decimated so less memory is devoted to storing a 3D model without sacrificing its shape and details.
	While the combination of Hauck, Thapliyal, and Wicke does not explicitly disclose, Raskar discloses and determining a vertex normal for each vertex forming the multi-faceted surface. (paragraph [0082] reciting “As shown in FIG. 12a, two blobs are automatically merged with implicit functions f and g as follows. First, each blob is sampled at a fixed resolution and polygonized to generate vertices and corresponding normals, which are used as zero-points and plus-points for a new implicit representation of the blob. We now construct a new implicit function from a subset of these vertices and normals. The vertices and corresponding normals to be eliminated are determined by the restriction (G*H)(P)<0. In other words, we eliminate all vertices v, and their corresponding normal points that lie inside the intersection of the two blobs, i.e.,”;
	paragraph [0085] reciting “As shown in FIGS. 12b, the implicit surface constructed from the remaining vertices and corresponding normals is a smooth merge between the two surfaces. The same process is used to merge additional blobs.”  	Each normal of each vertex must be calculated in order to eliminate vertices and their normal during a merging of the polygons.) 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, and Wicke with Raskar so that the 
	While the combination of Hauck, Thapliyal, Wicke, and Raskar does not explicitly disclose, Reeves discloses by determining a facet normal to each facet forming the multi-faceted surface (paragraph [0116] reciting “Yet another aspect of the present invention is a method of estimating curvature of an object which has been scanned to provide a signal having a three-dimensional representation of such object. This method includes providing a three-dimensional triangularly tessellated representation of the object followed by determining the surface normal to all triangles in the tessellated representation. In this regard it is noted that every plane surface has a normal, thus each triangle has a surface normal which is determined in accordance with this method. Next, a surface normal at each vertex is then calculated based on the surface normals resulting from the previous step. Then the angular differences between the surface normal at each vertex (designated home vertex, V.sub.i) and the vertex normals of all vertices adjacent to the home vertex are determined. Finally, the curvature is estimated at each vertex of the object based on the angular differences resulting from the previous step. The relationships and algorithms supporting this method have been set forth in detail in the Detailed Description of the invention.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, and Raskar with Reeves so the decimation can be performed by knowing the vertex normal.  Reeves reveals how to 
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, Raskar, and Reeves, Gupta discloses defining a bounding box using a location data point included in the at least one of the first and second sets of location data points; (paragraph [0032] reciting “… The cuboid is defined as a bounding box in 3D with one axis perpendicular to the floor surface and its orientation adapted to minimize its volume but to fit all points of an object inside the cuboid. In other words, a cuboid is in the shape of a closed box comprised of three pairs of rectangular faces placed opposite each other and joined at right angles to each other. …”  The bounding box is made to fit all the points of the object so the points of the 3D object is used to define the bounding box.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, Raskar, and Reeves with Gupta so that the 3D model of the heart can be shown in bounding boxed form.  This allows the user to see a more definitive and simplified version of the heart chamber area thus allowing for more intuitive understanding of the 3D model.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, Raskar, Reeves, and Gupta, Suzman discloses altering a size of the bounding box based on the location of the location data point; (paragraph [0042] reciting “… the user can resize the bounding box to surround the sunflower and to define the 3-D volume space that the user envisions the sunflower as having. By creating the bounding box, the user gives the 2D drawing a 3D volume, and informs the computing device how to account for the item in the orthographic view for purposes of collision detection and depth sorting/surface hiding. …”
	Thus the size of the bounding box can be resized.  As explained above, the box can be resized to be bigger but does not need to be done based on the location of the location data point.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, Raskar, Reeves, and Gupta with Suzman so that the bounding box in Gupta can be resized based on any changes to the 3D object model.  This is a beneficial modification as it allows for the 3D object to change over time based on additional data points and the bounding box can be expanded corresponding to changes in the 3D object’s size.
29.	Regarding Claim 39 (Previously Presented), Thapliyal further discloses The system of claim 36, wherein the first volume of the first surface model overlaps the second volume of the second surface model. (paragraph [0063] reciting “…From the first approximation, areas with strong spatial gradients are mapped and rated against a feature overlap criteria. If sufficient overlap exists, a first point cloud (`PC`) will be registered to the PC, spatial transformation, to find the best fit location. Points identified by feature identification may have more influence on establishing the transformation. The combined PC is processed to form a combined 3D map. Known techniques that may be utilized in these calculations include ICP (Iterative Closest Point) and RPM (Robust Point Matching). The identifiable anatomical features, if present, are used as reference points or datum features to combine the regions maps 
30.	Regarding Claim 40 (Previously Presented), Thapliyal further discloses The system of claim 36, wherein an intersection between the first surface model and the second surface model includes a plurality of points from at least one of the first set of location data points and the second set of location data points. (paragraph [0063] reciting “…From the first approximation, areas with strong spatial gradients are mapped and rated against a feature overlap criteria. If sufficient overlap exists, a first point cloud (`PC`) will be registered to the PC, spatial transformation, to find the best fit location. Points identified by feature identification may have more influence on establishing the transformation. The combined PC is processed to form a combined 3D map. Known techniques that may be utilized in these calculations include ICP (Iterative Closest Point) and RPM (Robust Point Matching). The identifiable anatomical features, if present, are used as reference points or datum features to combine the regions maps into the combined surface map. The identifiable anatomical feature may be, for example, a pulmonary vein or a left atrial appendage. In some cases, there may not be an identifiable/overlapping feature. When the console is unable to identify sufficient overlap with a common anatomical feature, the user will be notified. The user must either acquire additional data, which may require repositioning the catheter, or manually identify common features.”)
31.	Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Lee, in view of Raskar, in view of Reeves, in view of Gupta, in view of Suzman, and further in view of Lee.
32.	Regarding Claim 37 (Currently amended), Lee further discloses The system of claim 36, further comprising instructions executable to define a second bounding box that comprises each of the first set of location data points and each of the second set of location data points. (see FIG. 1; col. 3, lines 35-47 reciting “The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  	Each of the 2 maps with point cloud can be surrounded by a bounding box as disclosed in Lee.  The second bounding box is not the same as a bounding box since a bounding box only cover at least one of the first and second data points.  The second bounding box can be a bounding box that covers entire data location points.)The system of claim 37, further comprising instructions executable by the processor to determine coordinates associated with the second bounding box. (col. 3, lines 19-47 reciting “FIGS. 1A and B illustrate the transformation of an irregular, unorganized cloud of data points 100 into a regular, organized volumetric data or "voxel" set 120. Point cloud 100 is a point set with a high magnitude of data points which may be represented in a 3D floating point, cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set 120 is a three-dimensional array of voxels represented in an alternate 3D integer, cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. A voxel set may be a cube with equal x', y', and z' dimensions or it may be a box with unequal x', y', and z' dimensions. In accordance with the present invention, each point P(x, y, z) in the point cloud 100 and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set 120. Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  
Response to Arguments
34.	Applicant’s arguments, see Remarks, filed 02/08/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gupta and Suzman.
35.	Applicants’ argue on pages 9-10 of the Remarks that the newly amended limitation defining a bounding box using a location data point included in the at least one of the first and second sets of location data points; altering a size of the bounding box based on the location of the location data point; are not disclosed by any of the cited references.  Examiner introduces Gupta and Suzman above.  The Gupta reference teaches defining a bounding box through a 3D object that is defined by location data points from the two set of location data points.  Suzman discloses the ability for the user to adjust the size of the bounding such as expanding that bounding box.  Therefore, both of these newly cited references disclose the newly amended limitations.  The reasoning is discussed above. 
36.	Furthermore, the limitation altering a size of the bounding box based on the location of the location data point and its variant in claim 36 are not disclosed in the Specification thereby causing claims 21-40 to be rejected under 35 U.S.C. 112.  
 
CONTACT	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611